DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of India on 03/31/2021. It is noted, however, that applicant has not filed a certified copy of the IN202111015012 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,384,880 to Keller et al. in view of EP 0227326 A2 patent publication by Johnson et al.
Regarding claim 1, Keller teaches a cable comprising: one or more optical transmission elements (a stack of optical fiber ribbons 16); a first layer (buffer tube 12) surrounding the one or more optical transmission element; a plurality of strength yarns (22) surrounding the first layer; an outer sheath (outer jacket 34) surrounding the plurality of strength yarns, and the outer sheath has a plurality of strength members (32) embedded therein.
Keller does not teach the plurality of strength members are embedded in an equilateral position in the outer jacket.  Johnson also teaches an optical fiber cable (10) comprising an outer jacket (15) and three strength members 16 embedded in the outer jacket “substantially equidistant from, and symmetrical with respect to, the axis of the first jacket”. (See at least Fig. 1 and Summary)  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller’s invention by embedded three strength members in the outer jacket in an equilateral condition as suggested by Johnson.  The reason is, if this condition is met then, regardless of the direction in which the cable is bent, it typically will arrange itself such that two of the strength members are in tension and the remaining strength member is in compression, with essentially no stress resulting on the core member, thereby avoiding the deformation of the fiber-containing cavity at the center of the cable. (See Johnson, col. 8 for complete details.)  Regarding the claimed property of enabling breaking of the dielectric predictable break load aerial drop cable at a predefined break load with a neutral bending performance, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 2, 3, Johnson suggests the plurality of strength members (16) are arranged in radially and circumferentially equidistant manner (symmetrical with respect to and equidistance from the axis of the jacket) so that the geometry of the strength member prevents stress on a core member of the cable.
Regarding claim 4, Keller suggests the plurality of strength members and the plurality of strength yarns are held by an epoxy as an impregnating material to enhance coupling and resistance to failure under load (col. 6, lines 14-35).
Regarding claim 5 and with respect the limitations of what the cable is employed to do with a connector, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claims 6, 7, although Keller and Johnson do not provide a specific crush resistance or break load of the cable, Johnson states the cable should be small diameter, highly flexible crush resistant as well as resistant to tensile loading (col. 2, lines 47-55).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to discover the optimum or workable value or range of the desired crush resistance or break load (i.e., tensile loading) for the cable by routine experimentation, since the general conditions of the claimed invention are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The reason is crushing or clamping forces could occur during installation, operation, or maintenance of the optical cable, and an optimum break load prevents the cable from breaking or snapping while in operation but without additional weight or cost of the strength members.
Regarding claim 10, although Johnson does not provide a specific strain of the optical fiber in the cable, Johnson states the geometry of using three strength members in the cable assures that any tensile fiber strain will always be less than the tensile strain of the stress members that are under tension, which reduces optical losses due to strain as is understood in the art. (col. 3, line 45 – col. 4, line 4).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to discover the optimum or workable range of the desired strain for the optical fiber by routine experimentation, since the general conditions of the claimed invention are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The reason is to reduce optical losses of the fibers associated with increased strain.
Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. and Johnson et al. as applied to claim 1 above, and further in view of U.S. Patent 8,538,216 to Abernathy et al.  Keller and Johnson suggest the optical cable but do not specify a sag range.  Abernathy also teaches a fiber optic cable 30 comprising strength members 34 and having a 1% sag in a 150 foot aerial span may be achieved with a low tensile force of about 20 pounds.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to discover the optimum or workable range of the relative or absolute sag for aerial installation of the cable at a predetermined load and span by routine experimentation, since the general conditions of the claimed invention are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The reason is the relatively low tensile force also makes the fiber optic cable easier to install.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller and Johnson as applied to claim 1 above, and further in view of U.S. PGPub 2003/0082380 by Hager et al.  Keller and Johnson suggest the optical cable using the strength members but not using an EVA or EAA coating for the strength members.  Hager teaches a compact fiber reinforced rod for optical cable reinforcements comprising reinforcing fiber members 24, 26 coated with a UV curable vinyl ester resin material and a polybutylene terephthalate/polyether glycol or ethylene acrylic acid topcoat layer 32 (Fig. 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the coating on the reinforced rods suggested by Hager, on the strength members Keller and Johnson’s invention.  The reason is this design provide the reinforcements (strength members inside the cable) improved tensile strength, tensile moduli, adhesion, environmental protection, and resistance to surface fiber breakage, and delamination.
Claims 12-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,384,880 to Keller et al. in view of EP 0227326 A2 patent publication by Johnson et al. and further in view of EP 3270201 A1 patent publication by Synowiec et al.
Regarding claim 12, Keller teaches a cable comprising: one or more optical transmission elements (a stack of optical fiber ribbons 16); a first layer (buffer tube 12) surrounding the one or more optical transmission element; a plurality of strength yarns (22) surrounding the first layer; an outer sheath (outer jacket 34) surrounding the plurality of strength yarns, and the outer sheath has a plurality of strength members (32) embedded therein.
Keller does not specify the strength members are has the plurality of strength yarns held together by epoxy.  Johnson also teaches an optical fiber cable (10) comprising an outer jacket (15) and three strength members 16 embedded in the outer jacket, wherein each of the plurality of strength members has the plurality of strength yarns (each of the strength member 16 comprises a fibrous strand material which is impregnated with a polymeric material, in the form of a plurality of filaments which are gathered together into one or more rovings or yarns, col. 5, lines 16-41) held together by epoxy (an impregnating material to enhance coupling and resistance to failure under load, col. 6, lines 14-35).  It therefore would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller’s invention, by using multiple yarns impregnated with epoxy as the strength member for the optical fiber cable, as suggested by Johnson, since it can enhance coupling and resistance to failure under load.
With respect the limitations of what the cable is employed to do with a connector, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Keller and Johnson further do not specify a crush resistance range for the cable.  Johnson states the crush resistant property of the cable is a design variable (col. 2, lines 47-55).  Synowiec also teaches a fiber optic cable that must pass a crush test using a plate length of 10 cm and a dwell time of 5 min at a maximum force of 1000 N (Synowiec, [0011]), which is a standard crush test parameter according to IEC 60794-1-21 E3A.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to perform the 1000N crush test and ensure the optical cable meets the optical attenuation criteria for the test as suggested by Synowiec.  The reason is crush testing is required to determine the ability of an optical fiber cable to withstand and/or recover from the effects of a compressive force.
Regarding claim 13, Johnson suggests the optical fiber cable (10) comprising the outer jacket (15) and the three strength members 16 embedded in the outer jacket “substantially equidistant from, and symmetrical with respect to, the axis of the first jacket”. (See at least Fig. 1 and Summary)  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keller’s invention by embedded three strength members in the outer jacket in an equilateral condition as suggested by Johnson.  The reason is, if this condition is met then, regardless of the direction in which the cable is bent, it typically will arrange itself such that two of the strength members are in tension and the remaining strength member is in compression, with essentially no stress resulting on the core member, thereby avoiding the deformation of the fiber-containing cavity at the center of the cable. (See Johnson, col. 8 for complete details.)  
Regarding claims 14, 15, Johnson suggests the plurality of strength members (16) are arranged in radially and circumferentially equidistant manner (symmetrical with respect to and equidistance from the axis of the jacket) so that the geometry of the strength member prevents stress on a core member of the cable.
Regarding claims 16, although Keller and Johnson do not provide a specific crush resistance or break load of the cable, Johnson states the cable should be small diameter as well as resistant to tensile loading (col. 2, lines 47-55).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to discover the optimum or workable value or range of the desired break load (i.e., tensile loading) for the cable by routine experimentation, since the general conditions of the claimed invention are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The reason is an optimum break load prevents the cable from breaking or snapping while in operation without additional weight or cost of the strength members.  These rejection may be overcome by a persuasive showing of unexpected results.
Regarding claim 19, although Johnson does not provide a specific strain of the optical fiber in the cable, Johnson states the geometry of using three strength members in the cable assures that any tensile fiber strain will always be less than the tensile strain of the stress members that are under tension, which reduces optical losses due to strain as is understood in the art. (col. 3, line 45 – col. 4, line 4).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to discover the optimum or workable range of the desired strain for the optical fiber with a predetermined load and span by routine experimentation, since the general conditions of the claimed invention are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The reason is to reduce optical losses of the fibers associated with increased strain.
Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. and Johnson et al. as applied to claim 12 above, and further in view of U.S. Patent 8,538,216 to Abernathy et al.  Keller and Johnson suggest the optical cable but do not specify a sag range.  Abernathy also teaches a fiber optic cable 30 comprising strength members 34 and having a 1% sag in a 150 foot aerial span may be achieved with a low tensile force of about 20 pounds.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to discover the optimum or workable range of the relative or absolute sag for aerial installation of the cable at a predetermined load and span by routine experimentation, since the general conditions of the claimed invention are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The reason is the relatively low tensile force also makes the fiber optic cable easier to install.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller and Johnson and Synowiec as applied to claim 12 above, and further in view of U.S. PGPub 2003/0082380 by Hager et al.  Keller and Johnson suggest the optical cable using the strength members but not using an EVA or EAA coating for the strength members.  Hager teaches a compact fiber reinforced rod for optical cable reinforcements comprising reinforcing fiber members 24, 26 coated with a UV curable vinyl ester resin material and a polybutylene terephthalate/polyether glycol or ethylene acrylic acid topcoat layer 32 (Fig. 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the coating on the reinforced rods suggested by Hager, on the strength members Keller and Johnson’s invention.  The reason is this design provide the reinforcements (strength members inside the cable) improved tensile strength, tensile moduli, adhesion, environmental protection, and resistance to surface fiber breakage, and delamination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. R&M Fiber Optic Cables Product Catalog 2020 indicates 1000N crush test IEC 60794-1-21:E3A was developed before the effective filing date. https://downloads.rdm.com/CHE/FO-Cables_Catalog.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883